Citation Nr: 9904485	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  98-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
pruritus ani, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, on a direct or secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from July 1952 to 
July 1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the above issues.  
Additional evidentiary development and due process are needed 
prior to appellate review of these claims.

I.  Due process

Subsequent to the statement of the case of June 1998, the RO 
received additional VA medical records covering the period 
August 1997 to August 1998.  If the statement of the case was 
prepared before the receipt of additional evidence, a 
supplemental statement of the case will be furnished to the 
veteran, and his representative, as provided in 38 C.F.R. 
§ 19.31 unless the additional evidence is duplicative or not 
relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a) 
(1998).  In this case, some of the medical records were 
duplicates of evidence already associated with the claims 
file, but the new treatment records were certainly relevant 
to the issues on appeal since they showed complaints of 
and/or treatment for pruritus ani and a psychiatric disorder.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), the case 
is returned to the RO for consideration and the issuance of a 
supplemental statement of the case.

II.  Evidentiary development

The veteran has repeatedly referenced an August 20, 1996, 
visit to the Dermatology Clinic at the VA Medical Center in 
Birmingham, Alabama.  The RO only requested the veteran's VA 
treatment records from December 1996, and the earliest record 
received was dated in October 1996.  It appears from the 
veteran's statements that the record of the August 1996 visit 
is important to his claims.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claims.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In addition to obtaining the 
veteran's VA treatment records from August to October 1996, 
the RO must also obtain all of his treatment records from 
August 1998 (the latest record associated with the claims 
file) to the present. 

A.  Pruritus ani

It is necessary to provide the veteran a VA examination.  VA 
regulations require that a physical examination be conducted 
when evidence indicates that there has been a material change 
in a disability or where it is necessary to determine the 
current severity of a disability.  38 C.F.R. § 3.327(a) 
(1998).  The veteran has not been provided an appropriate VA 
examination for this condition since 1979.  Therefore, it is 
necessary to provide the veteran a VA examination to evaluate 
the current severity of his service-connected pruritus ani.

It is also necessary to provide the veteran a VA examination 
since the evidence of record regarding the etiology of his 
pruritus ani is unclear.  His service medical records 
indicate that his pruritus ani was of unknown etiology.  His 
recent VA treatment records indicate that there is no organic 
cause for his pruritus ani and suggest that it is related to 
increased stress or depression.  Pruritus ani has many 
causes, including dermatologic disorders, allergic reactions, 
microorganisms, parasites, systemic diseases, poor or over-
meticulous hygiene, warmth and hyperhidrosis, and psychogenic 
response.  See The Merck Manual at 860 (16th ed. 1992).  
Diagnostic Code 7337 for pruritus ani indicates that 
disability ratings are based on the underlying condition.  It 
is necessary, therefore, that an attempt be made to determine 
the etiology of the veteran's pruritus ani, so that a 
disability rating based on the underlying condition can be 
assigned.  The Board does not have sufficiently clear medical 
evidence on which to base a decision.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 
Vet. App. 288, 292 (1993).  

B.  Psychiatric disorder

First, it appears from the record that the veteran is 
claiming service connection for a psychiatric disorder on a 
direct basis.  He maintains that his psychiatric condition 
originated during service, from the stress that he worked 
under as a cryptographer, and that the disorder was 
misdiagnosed as pruritus ani.  He maintains that his 
inservice pruritus ani was a symptom, or manifestation, of a 
psychiatric condition.  The RO has adjudicated this claim on 
a secondary basis only.  After the evidentiary development is 
completed in this case, the RO should adjudicate this claim 
on a direct as well as secondary basis.

Second, the veteran stated in his notice of disagreement that 
a physician at the Mental Hygiene Clinic at the VA Medical 
Center in Birmingham told him that his depression and anxiety 
were the root cause for his pruritus ani and that this 
condition was misdiagnosed during service.  Where VA has 
notice of the existence of evidence that may be sufficient to 
well ground the veteran's claim, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 1991).  
Therefore, the veteran should be informed of the need to 
obtain a written statement from the indicated physician as to 
the connection between his psychiatric disorder(s) and his 
military service and/or pruritus ani.  

Accordingly, while the Board regrets the delay, in order to 
assure due process and that the evaluation of the veteran's 
claims is a fully informed one, this case is REMANDED for the 
following:

1.  Request the veteran's medical 
records, to include all records 
maintained electronically, e.g., by 
computer, and on microfiche or paper, 
from the VA Medical Center in Birmingham 
for treatment from August to October 1996 
and for treatment since August 1998.  
Associate all requests and records 
received with the claims file.

2.  Tell the veteran that he should 
obtain a written statement from the VA 
physician that discussed with him the 
etiology of his pruritus ani.  The 
opinion should discuss the relationship 
between the veteran's current psychiatric 
disorder(s) and his period of military 
service and/or his pruritus ani.  Provide 
the veteran an opportunity to obtain this 
evidence and submit it in keeping with 
his ultimate responsibility to furnish 
evidence in support of his claims.  
38 C.F.R. § 3.159(c) (1998).

3.  After obtaining as many of the 
records listed above as possible, 
schedule the veteran for appropriate VA 
examinations (i.e., dermatology, 
psychiatric, systemic).  The purpose of 
the examination(s) is to evaluate the 
current severity of the veteran's 
service-connected pruritus ani and obtain 
medical opinions as to the etiology of 
this disorder.  The claims folder and a 
copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner(s) prior to the 
examination.  The examination report(s) 
must include the medical rationale for 
all opinions expressed.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity and etiology of the veteran's 
service-connected pruritus ani.  The 
examiner is asked to discuss the onset, 
frequency, duration, and severity of the 
veteran's complaints, including 
precipitating and relieving factors.  

Following examination of the veteran and 
review of the record, including the 
service medical records and recent VA 
treatment records, the examiner should 
render an opinion as to the cause of the 
veteran's service-connected pruritus ani 
(i.e., dermatologic disorder, allergic 
reaction, microorganisms, parasites, 
systemic disease, poor or over-meticulous 
hygiene, warmth and hyperhidrosis, or 
psychogenic response) and reconcile the 
prior medical evidence regarding the 
etiology and diagnosis of this condition.  

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

5.  Thereafter, readjudicate the veteran's 
claim for an increased disability rating for 
his service-connected pruritus ani.  In 
accordance with Diagnostic Code 7337, 
evaluate this disorder according to the 
severity of the underlying condition, based 
on the VA examination(s) and evidence of 
record.  Readjudicate his claim of 
entitlement to service connection for an 
acquired psychiatric disorder, considering 
the claim on a direct and secondary basis.  
If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement of 
the case, and allow an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


